Per Curiam:

The abstract is insufficient because for the most part conclusions are stated instead of the substance of the evidence. (Brady v. Mining Co., 83 Kan. 808.)
Taking the abstract and counter abstract together and interpreting the evidence in the light most favorable to the plaintiff the court is of the opinion that only one reasonable conclusion can be drawn,, and that is that the relations of the parties remained unchanged after the plaintiff became of age. There is no dispute about the law governing such cases.
The judgment is affirmed.